Title: To James Madison from James C. Mountflorence, 21 May 1801
From: Mountflorence, James C.
To: Madison, James


SirParis 21st. May 1801
On 16th. inst. arrived in Nantz-River the Cartel-Ship Olive Capt. Concklin of & from New-York, also the Brig George Washington, Capt. Keefe, of & from Boston. The Schooner Caroline which sailed from Baltimore on 19th March is arrived at Bordeaux. A Vessel from Virginia with 502 Hogsheads of tobacco on Board, consigned to Mr. Bracque of Dunkirk, ran a Ground in the said Harbour on 13th. May, and bilged very soon afterwards. I have not yet been informed of the Vessel’s nor of the Master’s Names. It is thought that all the Tobacco will be very much damaged.
The Council of Prizes, Sir, still keeps on the Suspension on all the Cases of our captured Vessels, till the Exchange of Ratification. Mr. Murray is expected here from the Hague. With great Respect I have the Honor to be Sir Your most obedient and most humble Servant
Js. C. Mountflorence Quay Malaquais No. 1
 

   
   RC (DNA: RG 59, CD, Paris, vol. 1). Docketed by Wagner as received 2 Sept.


